Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 2/2/2021.  In virtue of this communication, claims 31-50 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-50 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20110151881 (hereinafter referred to as Chou). 
Consider claims 31, 47, Chou teaches an apparatus, comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (see at least ¶ [0057], “…SON server…”), cause the apparatus at least to: 
perform self-organizing network measurements to generate self-organizing network measurement information (see at least ¶ [0003], “…Self-optimizing networks address this shortcoming by allowing network components to measure various conditions and parameters, and modify operational parameters in response to these measurements. While the generic concept of a self-optimizing network has been used in mobile wireless networks…” and see at least ¶ [0055], “…The SON server receives performance metrics from one or more base stations, 610 in each FFR partition update interval…”); and 
in response to determining that the apparatus has user data to transmit to a base station, determine whether the self-organizing network measurement information can be accommodated in a message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 38, Chou teaches an apparatus, comprising: 
at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (see at least ¶ [0057], “…SON server…”) at least to: 
indicate to a user equipment that reporting by the user equipment of self-organizing network measurement information together in a message with user data is supported by the apparatus (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”); and 
in response to the indicating, receiving self-organizing network information from the user equipment (see at least ¶ [0046], “…The base station(s) receive periodic ranging information from mobile stations within the cell, 510. This received periodic ranging information can include, for example, DL SINR information. The base station(s) also transmit periodic ranging information to mobile stations within the cell, 520…” and see at least ¶ [0048], “…the base stations compute performance metrics for the cell and mobile stations within the cell, 550. Mobile stations may provide DL measurements to the base station…”).
Consider claim 32 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches compare a total size of the self-organizing network measurement information and the user data with an allocated transport block size for the message, when determining whether the self-organizing network measurement information can be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”).
Consider claim 33 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches send the user data and the self-organizing network measurement information together in the message to the base station, when it is determined that the self-organizing network measurement information can be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 34 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches send an indication to the base station that the apparatus has self-organizing network measurement information to send, without sending the self-organizing network measurement information along with the indication, when it is determined that the self-organizing network measurement information cannot be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 35 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches in response to determining that the apparatus has no user data to transmit to a base station, send the self-organizing network measurement information to the base station at a predetermined time as part of an early data transmission (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”).
Consider claim 36 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches a radio resource control early data request message, or a radio resource control connection resume request message, or a media access control element, sent as part of early data transmission (see at least ¶ [0036], “…The traffic load samples may count the number of octets of MAC PDUs (i.e., user data in MAC SDU, MAC headers, and MAC management messages) transmitted or received at the base station over the data sampling interval…”).
Consider claim 37 (depends on at least claim 31), Chou discloses the limitations of claim 31 as applied to claim rejection 31 above and further discloses:
Chou teaches the self-organizing network comprises a narrowband internet of things network (see at least ¶ [0014], “…the interfaces between the base stations and the mobile stations are wireless. Various wireless protocols can be used, for example IEEE 802.16. The interconnections between NMS server 120, SON server 130, AAA server 140, ASN gateway 150 and base stations 162, 164 and 166 can be wired, wireless or any combination thereof. … communication between NMS server 120, SON server 130, AAA server 140, ASN gateway 150 and base stations 162, 164 and 166 utilizes Internet Protocol (IP)-based communications …”).
Consider claim 39 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches the indicating to a user equipment comprises indicating one or more report types to the user equipment, the one or more report types comprising information of a preference of the apparatus for receiving the self-organizing network measurement information (see at least ¶ [0043], “…the relative load indicator(s) are an indication of the average traffic of a base station in comparison with other base stations in the network…”).
Consider claim 40 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches the self-organizing network information received from the user equipment comprises self-organizing network measurement information together in a message with user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”).
Consider claim 41 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive the message as a radio resource control early data request message, or a radio resource control connection resume request message, or a media access control element, received as part of early data transmission (see at least ¶ [0036], “…The traffic load samples may count the number of octets of MAC PDUs (i.e., user data in MAC SDU, MAC headers, and MAC management messages) transmitted or received at the base station over the data sampling interval…”).
Consider claim 42 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches the received self-organizing network information comprises an indication that the user equipment has self-organizing network measurement information to send (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 43 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches configure a maximum transport block size for reporting of the self-organizing network measurement information, the configuring a maximum transport block size comprising selecting the maximum transport block size from a plurality of available transport block sizes (see at least ¶ [0027], “…the bandwidth allocated to each base station is fixed and can result in either traffic over load in some base stations or bandwidth waste in other base stations…” and see at least ¶ [0042], “…FFR partition parameters indicate the bandwidth or sub-carriers in OFDM terms to be allocated to each FFR partition…”).
Consider claim 44 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches configuring the maximum transport block size when it is determined by the apparatus that a configured transport block size for early data transmission is larger than the maximum transport block size (see at least ¶ [0027], “…the bandwidth allocated to each base station is fixed and can result in either traffic over load in some base stations or bandwidth waste in other base stations…” and see at least ¶ [0042], “…FFR partition parameters indicate the bandwidth or sub-carriers in OFDM terms to be allocated to each FFR partition…”).
Consider claim 45 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches blindly decode the received self-organizing network measurement information (see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations…”).
Consider claim 45 (depends on at least claim 38), Chou discloses the limitations of claim 38 as applied to claim rejection 38 above and further discloses:
Chou teaches blindly decode self-organizing network measurement information received from multiple user equipment (see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations…”).
Consider claim 48 (depends on at least claim 47), Chou discloses the limitations of claim 47 as applied to claim rejection 47 above and further discloses:
Chou teaches comparing at the apparatus a total size of the self- organizing network measurement information and the user data with an allocated transport block size for the message, when determining whether the self-organizing network measurement information can be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 49 (depends on at least claim 47), Chou discloses the limitations of claim 47 as applied to claim rejection 47 above and further discloses:
Chou teaches sending by the apparatus the user data and the self- organizing network measurement information together in the message to the base station, when it is determined that the self-organizing network measurement information can be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 
Consider claim 50 (depends on at least claim 47), Chou discloses the limitations of claim 47 as applied to claim rejection 47 above and further discloses:
Chou teaches sending by the apparatus an indication to the base station that the apparatus has self-organizing network measurement information to send, without sending the self-organizing network measurement information along with the indication, when it is determined that the self-organizing network measurement information cannot be accommodated in the message together with the user data (see at least ¶ [0028], “…the base station traffic metrics can be measured by counting the aggregate user data passing through in a fixed data sampling interval. The smaller the sampling interval the better resolution the traffic load data provides at the cost of higher overhead to the base station…” and see at least ¶ [0056], “…The SON server then executes a SON algorithm based on SON parameters from the performance metrics received from the base stations, 620. Example performance metrics that may be received from the base stations are listed above. The results of the algorithm by the SON server include FFR parameters to be transmitted back to the base stations…”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645